Chief Justice Bibb
delivered the Opinion of the Court.
Crain sued by petition and summons, claiming a debt of Reuben Plummer; the petition states he holds a note on Reuben Plummer, “and on John Plummer who is not sued;” the summons is against Reuben only, and was executed on him. The record states that John Plummer came into court and entered his appearance; at a subsequent term judgment by default was entered .against Reuben and John.
John was not sued; no process was prayed against him, none taken against him; his voluntary appearance in court did not make him a party; it did not alter the plaintiff's petition, and process, nor authorize a judgment against him.
It is therefore considered by the court that the judgment be reversed, and the cause remanded for farther proceedings against Reuben Plummer.
Plaintiffs to recover their costs in this court,